MEMORANDUM**
California state prisoner Hubert Douglas Smith appeals pro se the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo a district court’s decision to deny a § 2254 petition, see McQuillion v. Duncan, 306 F.3d 895, 899 (9th Cir.2002), and we affirm.
Smith contends that the district court erred in finding that the California Board of Prison Terms’ (“Board”) decision to deny him parole did not violate his due process rights.
“California’s parole scheme gives rise to a cognizable liberty interest in release on parole” which cannot be deprived without adequate procedural due process protections. Id. at 902-03. The requirements of due process are satisfied in the parole context if “some evidence” supports the Board’s decision. Id. at 904.
While the district court properly concluded that the evidence did not support the Board’s finding that Smith has not *199sufficiently participated in self-help and therapy, we conclude that the remaining six grounds for the denial were supported by some evidence in the record. See Biggs v. Terhune, 334 F.3d 910, 916-17 (9th Cir. 2003).
Accordingly, the denial of parole did not result in an unreasonable application of federal law, and Smith is not entitled to federal habeas relief. See 28 U.S.C. § 2254(d).
Smith’s motion to broaden the certificate of appealability is denied because there has been no substantial showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.